Order entered January 25, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-18-00805-CR
                                  No. 05-18-00830-CR

                    ROBERT BERNARD RICHARDSON, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
                   Trial Court Cause Nos. F15-76782-U, F17-18579-U

                                        ORDER
      Based on the Court’s opinion of this date, we GRANT the September 26, 2018 motion of

Julie Woods for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Julie Woods as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Robert Bernard

Richardson, TDCJ No. 02205364, Gurney Unit, 1385 FM 3328, Palestine, Texas, 75803.

                                                  /s/   ERIN A. NOWELL
                                                        JUSTICE